United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.E., Appellant
and
DEPARTMENT OF THE ARMY, ARMY
GARRISON, Fort Shafter, HI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-0712
Issued: June 23, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On January 28, 2015 appellant filed a timely appeal from an August 5, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.

1

Under the Board’s Rules of Procedure, in order for OWCP to review the merits of a case an appeal must be filed
within 180 days from the date of the most recent merit decision of OWCP. An appeal is considered filed upon
receipt by the Clerk of the Appellate Boards. The Board notes that 180 days from August 5, 2014, the date of the
OWCP merit decision, was Sunday, February 1, 2015, so the appeal was due on February 2, 2015. Since using
February 3, 2015, the date the appeal was received by the Clerk of the Appellate Boards, would result in the loss of
appeal rights, the date of the postmark is considered he date of filing. The date of the U.S. Postal Service postmark
is January 28, 2015, which renders the appeal timely filed. See 20 C.F.R. § 501.3(f)(1).
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP met its burden of proof to justify the reduction of appellant’s
compensation to zero for failing to cooperate with the early stages of vocational rehabilitation.
On appeal, appellant generally contends that OWCP improperly weighed the medical
evidence, that the medical evidence was sufficient to reestablish benefits, that the burden to
terminate benefits was not met, that OWCP’s decision was untimely, that certain statements in
the decision were incorrect, and that the Social Security Administration (SSA) found appellant
disabled.
FACTUAL HISTORY
This case has previously been before the Board. The facts set forth in the Board’s prior
decision are incorporated herein by reference.3 On October 19, 1987 appellant, then a 36-yearold maintenance worker, filed a traumatic injury claim (Form CA-1) alleging that on October 15,
1987 he was using his ram set nail gun to fasten a 2x4 piece of wood onto a concrete wall when
he felt a tingling sensation in his left arm and fingers. OWCP accepted his claim for cervical
strain with radiculopathy, and disc protrusions and osteophytes at C4-5 and C5-6.4
In an April 25, 2013 report, Dr. Jose C. De Leon, appellant’s treating Board-certified
internist, noted that appellant was suffering from left-sided neck pain with radiation to the left
hand and fingers as tingling pain and numbness. He opined that the basis of these symptoms was
due to neck sprain and cervical disc disease with radiculitis. Dr. De Leon noted that appellant
has suffered from the same neck pain with radiation to the left arm since the injury of
October 15, 1987, and that it should logically be considered permanent. He further noted that
degenerative cervical disc disease has a natural course of being stable or getting worse, but that
appellant will never again be unimpaired. Dr. De Leon further opined that appellant was not
capable of working any job due to his chronic, daily severe pain. He found that “vocational
rehabilitation will relieve his pain temporarily and thus will be useless.” Dr. De Leon further
opined that appellant’s symptoms were permanent and that he should be considered permanently
disabled. He also noted that Medicare has granted him permanent disability due to these
symptoms. Dr. De Leon anticipated no further improvement.
On June 6, 2013 OWCP referred appellant to Dr. Kenneth T. Kaan, a Board-certified
orthopedic surgeon, for a second opinion. It asked Dr. Kaan to discuss the current status of
appellant’s neck strain, herniated cervical disc, brachial neuritis, and aggravation of cervical disc
disease, whether any of appellant’s accepted conditions still persist, whether appellant is able to
work, how many hours a day appellant is able to work, whether appellant is able to participate in
3

Docket No. 99-1194 (issued March 22, 2001) (the Board vacated OWCP decisions and remanded the case for
further development of the medical evidence with regard to whether appellant suffered a recurrence of disability on
November 19, 1987).
4

Appellant also filed a claim alleging that on July 3, 1986, while changing a fluorescent light fixture, he reached
overhead and felt pain in his neck and left shoulder (OWCP File No. xxxxxx099). He was initially treated at the
occupational health clinic where he was diagnosed with a neck strain. Appellant returned to light duty, and this
claim was never formally adjudicated.

2

vocational rehabilitation training, and describe appellant’s limitations. In a July 18, 2013
opinion, Dr. Kaan noted that appellant’s diagnoses were C5 and C6 radiculopathy, secondary to
C4-5 left disc herniation, and C5-6 left foraminal stenosis. He explained that a neck sprain/strain
usually resolves in about six weeks to three months after the onset of symptoms. Dr. Kaan
opined that appellant had multiple small episodes that exacerbated his cervical disc disease
leading to axial-type neck symptoms and sometimes right upper extremity pain. He found that
appellant’s herniated disc at C4-5 could have been caused by an acute injury at work. Dr. Kaan
noted that appellant’s neurological examination was inconsistent due to the fact that appellant
had “give away weakness” and was unable to cooperate with the neurological examination. He
opined that the diffuse weakness in the C6-T1 levels was more likely psychological in nature and
not related to the original work exposure. Dr. Kaan further noted that, although appellant was
still complaining of cervical pain, the cervical strain/sprain should have healed by now, but
cervical disc disease was still present and it is his chronic pain syndrome which is primarily
responsible for his current symptomatology. He noted that appellant still has cervical disc
disease and cervical radiculopathy. In a subsequent October 2, 2013 work capacity evaluation,
Dr. Kaan opined that appellant was able to work eight hours a day with a lifting restriction of 10
pounds, and pushing pulling limited to 20 pounds.
On November 5, 2013 OWCP referred appellant’s case for vocational rehabilitation
services. In a November 15, 2013 letter, it advised him that as Dr. Kaan opined that appellant
was capable of resuming gainful employment within imposed restrictions, his case was being
referred for appropriate vocational rehabilitation. OWCP informed appellant that he would be
contacted by a vocational rehabilitation counselor, and that he was expected to cooperate fully
with the rehabilitation and reemployment effort.
In a November 25, 2013 letter to appellant, the vocational rehabilitation counselor
indicated that she had not been able to contact appellant by telephone, so she was informing him
by letter that he has an appointment with her on December 6, 2013 at 10:00 a.m. She informed
him that if he was unable to attend, he should contact her and provide possible dates and times
that he would be available.
In a November 26, 2013 letter, appellant stated that he was unable to pursue a return to
work status as vocational rehabilitation might aggravate his work-related injury and that pursuant
to the opinion of his treating physician, Dr. De Leon, vocational rehabilitation would be useless.
In a December 6, 2013 response to appellant’s November 26, 2013 letter, OWCP noted
that the weight of the medical evidence has been given to the evaluation conducted by Dr. Kaan,
and that therefore, it has accepted that appellant was capable of working eight hours a day in a
sedentary capacity. It had not accepted Dr. De Leon’s April 25, 2013 opinion that appellant was
totally disabled from work.
In a December 9, 2013 letter to appellant, OWCP indicated that it had been informed by
the rehabilitation specialist of appellant’s unwillingness to participate in a possible rehabilitation
effort because he believed that he was too severely disabled to work. It noted that appellant did
not keep his rehabilitation appointment. OWCP indicated that the medical evidence of record
showed that he was not totally disabled. It afforded appellant 30 days to make a good faith effort
to participate in rehabilitation and noted that if, at the expiration of the 30-day period, he has not

3

complied or provided a good reason for not participating in the effort, the rehabilitation effort
would be terminated and action would be taken to reduce his compensation under the provisions
of section 8113(b) of FECA and section 10.519 of the regulations.
In a statement dated November 23, 2013, but received by OWCP on December 10, 2013,
appellant discussed his treatment from Dr. De Leon and his conclusion that appellant was unable
to work any job due to his chronic daily severe pain. He noted various concerns with Dr. Kaan
including that he was an hour late to his office which backed up all his appointments and that the
medical records he reviewed were incomplete. Appellant argued that his injury was accepted by
OWCP 12 years ago and that there was no medical evidence that “may help me return back to
work.” He noted that he was unable to accept the offer to pursue a return to work status.
In a December 20, 2013 vocational rehabilitation report, the vocational rehabilitation
counselor noted her attempts to reach appellant and indicated that appellant did not show up for
his December 13, 2013 appointment nor did he call. She noted that he had not been agreeable to
meeting for an initial vocational evaluation. The counselor also forwarded a copy of a
December 12, 2013 letter wherein appellant informed her, “I will not be attending your last
minute schedule appointments, due to other obligations. I will give you a call in regards of a
rescheduled appointment.”
Appellant sent OWCP a letter dated December 24, 2013, wherein he forwarded March 22
and April 2, 2001 multiple impairment questionnaires completed by Dr. De Leon, and a copy of
a July 19, 2001 fully favorable decision by SSA. He contended that this evidence justified his
disability and outweighs Dr. Kaan’s opinion.
In a January 13, 2014 decision, OWCP notified appellant that his compensation was
being reduced to zero due to his refusal to participate in vocational rehabilitation, and that the
reduction will continue until he, in good faith, undergoes the directed vocational testing or
showed good cause for not complying with rehabilitation.
On January 29, 2014 appellant requested a review of the written record. He argued that
he sent documents that justified his disability and that he was ordered by his primary physician to
not return to work. Appellant noted that he declined to participate in the rehabilitation program
for good cause. He contended that removing his benefits after all this time was unfair treatment,
and would constitute double jeopardy as his claim had already been accepted. Appellant again
argued that SSA’s decision was fully favorable to him. In support thereof, he resubmitted
multiple documents by Dr. De Leon, including 2001 questionnaire responses and medical reports
dated October 25, 2003; March 20, 2007; May 21, 2010; and April 25, 2013. Appellant also
submitted prior correspondence and decisions from OWCP and another copy of the fully
favorable decision by SSA.
In a decision dated August 5, 2014, the hearing representative affirmed the January 13,
2014 decision of OWCP.

4

LEGAL PRECEDENT
FECA provides that the Secretary of Labor may direct a permanently disabled individual
whose disability is compensable to undergo vocational rehabilitation.5 According to 5 U.S.C.
§ 8113(b) if an individual without good cause fails to apply for and undergo vocational
rehabilitation when so directed under 5 U.S.C. § 8104, OWCP may, after finding that in the
absence of the failure the wage-earning capacity of the individual would probably have
substantially increased, reduce prospectively the monetary compensation of the individual. The
reduction of compensation is performed in accordance with what would probably have been his
wage-earning capacity in the absence of the failure, until the individual in good faith complies
with the direction to undergo vocational rehabilitation. It is OWCP’s burden of proof with
respect to any reduction of compensation, including the reduction of compensation pursuant to
5 U.S.C. § 8113(b).6
Section 10.519 of OWCP’s regulations provides:
“If an employee without good cause fails or refuses to apply for, undergo,
participate in, or continue to participate in a vocational rehabilitation effort when
so directed, OWCP will act as follows:
(b) Where a suitable job has not been identified, because the failure
or refusal occurred in the early but necessary stages of a vocational
rehabilitation effort (that is, interviews, testing, counseling,
functional capacity evaluations, and work evaluations) OWCP
cannot determine what would have been the employee’s wageearning capacity.
(c) Under the circumstances identified in paragraph (b) of this
section, in the absence of evidence to the contrary, OWCP will
assume that the vocational rehabilitation effort would have resulted
in a return to work with no loss of wage-earning capacity, and
OWCP will reduce the employee’s monetary compensation
accordingly (that is, to zero). This reduction will remain in effect
until such time as the employee acts in good faith to comply with
the direction of OWCP.7

5

5 U.S.C. § 8104(a).

6

See D.A., Docket No. 14-375 (issued May 28, 2014).

7

20 C.F.R. § 10.519.

5

ANALYSIS
Once OWCP has made a determination that an employee is totally disabled as a result of
an employment injury and pays compensation, it has the burden of justifying a subsequent
reduction of benefits.8 It reduced appellant’s compensation based on his failure to participate in
vocational rehabilitation.
In reaching its conclusion with regard to appellant’s ability to work, OWCP must initially
determine the employee’s medical condition and work restrictions.9 When it referred appellant
to vocational rehabilitation, it determined that the weight of the evidence was represented by the
opinion of the Dr. Kaan, the second opinion physician. Dr. Kaan determined that appellant was
capable of returning to work eight hours a day with a lifting restriction of 10 pounds and pushing
and pulling limited to 20 pounds. His opinion differed from appellant’s treating physician,
Dr. De Leon, who opined that appellant was not capable of working any job due to chronic daily
severe pain. Dr. De Leon further opined that vocational rehabilitation would be useless.
It is well established that when there are opposing medical reports of virtually equal
probative value between an attending physician and a second opinion physician, 5 U.S.C.
§ 8123(a) requires OWCP refer the case to a referee physician to resolve the conflict.10 The
Board finds that the medical reports of Dr. De Leon and Dr. Kaan are in equipoise on the issue of
whether appellant is capable of returning to work and are thus in conflict. The hearing
representative found Dr. De Leon’s medical opinion was of diminished probative value as he
was not an appropriate specialist and he did not provide sufficient medical rationale to support
his opinion of total disability. The Board disagrees as Dr. De Leon is an attending physician
with Board certification in internal medicine who has provided long-standing medical care for
the accepted conditions in this claim and has set forth his medical opinion on the relevant issue
with equal rationale and clarity as the opinion of the second opinion physician, Dr. Kaan. As the
opposing medical reports are of virtually equal weight and rationale, the Board finds that there is
an unresolved conflict between Dr. De Leon and Dr. Kaan with regard to appellant’s ability to
return to work and participate in vocational rehabilitation efforts.
As there remains an unresolved conflict of medical opinion as to whether appellant is
physically capable of participating in vocational rehabilitation, OWCP has not met its burden of
proof to justify termination of appellant’s compensation benefits for failure to participate in
vocational rehabilitation efforts.11

8

M.A., 59 ECAB 624, 631 (2008).

9

L.C., Docket No. 12-972 (issued November 9, 2012).

10

William C. Bush, 40 ECAB 1064 (1989).

11

Supra note 9.

6

CONCLUSION
The Board finds that OWCP did not meet its burden of proof to justify the reduction of
appellant’s compensation to zero for failure to cooperate with the early stages of vocational
rehabilitation.
ORDER
IT IS HEREBY ORDERED THAT the August 5, 2014 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: June 23, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

